                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

MATTHEW J. BYERLY                                   )
    Plaintiff,                                      )
v.                                                  )
                                                    )         Civil Action No. 7:18-cv-16
VIRGINIA POLYTECHNIC                                )
INSTITUTE AND STATE                                 )
UNIVERSITY, ET. AL.,                                )
     Defendants.                                    )

                                                   ORDER1


     For the reasons set forth in the accompanying memorandum opinion, it is hereby

ORDERED that:

     (1) Defendant Virginia Polytechnic Institute and State University’s Motion to Dismiss

            (Dkt. No. 38) is GRANTED;

     (2) Defendants Timothy Sands and James Orr, Jr.’s Motion to Dismiss (Dkt. No. 42) is

            GRANTED;

     (3) The Second Amended Complaint is DISMISSED WITH PREJUDICE and this

            action is STRICKEN from the active docket of this court.

     It is so ORDERED.

                                                              Entered: December 5, 2019


                                                              Robert S. Ballou
                                                              Robert S. Ballou
                                                              United States Magistrate Judge




     1
         This case is before me by consent of the parties pursuant to 28 U.S.C. § 636(c)(1).
